Citation Nr: 0320694	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-03 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for incomplete C-5 
quadriplegia, claimed to be secondary to service-connected 
degenerative disc disease of the cervical spine and service-
connected post-traumatic stress disorder.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  

3.  Entitlement to special monthly compensation by reason of 
being in need of aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Inasmuch as the veteran's residence 
is currently in Florida, his claim is currently being managed 
by the St. Petersburg, Florida, RO.  

In his November 2000 VA Form 9, the veteran reported that he 
wanted a Board hearing; however, in his May 2003 VA Form 9, 
he stated that he did not wish to be present at a hearing.  

Entitlement to compensation for HIV infection was denied 
under the provisions of 38 U.S.C.A. 1151 in an August 2000 
rating decision.  The veteran was notified of that 
determination in the following month.  The veteran filed his 
notice of disagreement in June 2001 and a statement of the 
case was issued in April 2003.  The veteran has not perfected 
an appeal with respect to that issue.  Consequently, the 
Board construes the issues on appeal to be limited to those 
set forth on the title page of this decision.  

The issues of entitlement to an increased rating for 
degenerative disc disease cervical spine and for special 
monthly compensation are discussed in the REMAND that follows 
this decision.  




REMAND

The veteran's claim is entitlement to service connection for 
incomplete C5 quadriplegia on a secondary basis, claiming 
that C-5 quadriplegia was due to his service-connected 
degenerative disc disease of the cervical spine and in the 
alternative, that injury was proximately due to or the result 
of his service-connected PTSD.  

The veteran suffered neck trauma in a motor vehicle accident 
in July 1995 and as a result, developed C-5 incomplete 
quadriplegia (or tetraplegia).  Reports of private treatment 
from Gaylord Hospital show that the veteran suffered from a 
syncopal episode.  The veteran has argued that he suffered 
from a flashback at that time.  The Board finds it 
significant that the first records available are dated from 
August 1995.  Reports from Gaylord Hospital indicate that the 
veteran was initially treated at another unidentified 
hospital and was transferred for rehabilitation purposes in 
August 1995.  Records treatment in July 1995 should be 
identified, obtained and associated with the veteran's 
record.  

In addition, the criteria in the VA Schedule for Rating 
Disabilities for rating intervertebral disc syndrome were 
revised in pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

In the veteran's case, although he has been provided notice 
of the change in the applicable diagnostic code in the April 
2003 supplemental statement of the case, he has not been 
provided an official examination addressing the new schedular 
criteria.  In view of the foregoing, this case is remanded to 
the RO for the following actions:  

1.  The RO should ask the veteran to 
identify all medical providers affording 
him treatment for his July 1995 motor 
vehicle accident.  The RO should take 
appropriate action to obtain the records 
from the sources identified by the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected 
degenerative disc disease of the cervical 
spine disability.  All indicated special 
studies and tests should be accomplished.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner is requested to 
state whether the veteran currently 
has intervertebral disc syndrome 
associated with his service-
connected cervical injury.  If so, 
the examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the neurological signs and symptoms.  
Also, the examiner is asked, to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic orthopedic manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected orthopedic signs and 
symptoms from nonservice-connected 
factors.  

ii. Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

b.  With respect to the neurological 
examination:  

i.  The examiner is requested to 
state whether the veteran currently 
has intervertebral disc syndrome 
associated with his service-
connected back injury.  If so, the 
examiner is requested to comment on 
the nature and extent of the 
veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  
Also, the examiner is to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from nonservice-connected 
factors.  

ii.  The examiner to comment on the 
impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



